815 F.2d 704
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robedrt Lee LOISEL, Plaintiff-Appellant,v.U.S. GOVERNMENT, Pell Grant, Mr. Gockley, English Teacher,Mott Community College, Deloris M. Williams, Dr. Petro, DeanRobert, Dean, Mott Community College, Gerald F. Mcusic,Registrar, Miss Alexander, Defendants-Appellees.
No. 87-1063.
United States Court of Appeals, Sixth Circuit.
March 13, 1987.

Before ENGEL, KRUPANSKY and GUY, Circuit Judges.

ORDER

1
Appellant filed a notice of appeal on December 11, 1986.  A review of the district court docket sheet reveals that the only order that had been entered in the action below is an order entered by the district court judge referring the matter to a magistrate.  Such an order is not a final, appealable order within the meaning of 28 U.S.C. Sec. 1291(a).  Accordingly, this appeal is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.


2
Upon a review of the record, it is clear that this appeal is frivolous and wholly without merit.  Therefore, it is ORDERED that appellant pay double costs.  Rule 38, Federal Rules of Appellate Procedure.